Citation Nr: 1719562	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The claim of entitlement to an annual clothing allowance is addressed in a separate Board remand under the same docket number).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1976 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their origins during military service as a result of his duties while stationed in Saudi Arabia.  He reports that although he assigned to the 47th Field Hospital as a Motor Sergeant, he received an additional duty assignment to function as the Non Commissioned Officer in Charge (NCOIC) of the morgue.  He states that morgue duty required his section to prepare, secure, and transport deceased soldiers from the hospital area to the airbase.  As NCOIC his direct orders were to safeguard these bodies under 24 hour protective cover and so he shared temporary living quarters with dead bodies.  He stated that this experience profoundly changed his life because he could not stop thinking that the rotting burned mangled and decaying bodies of fallen comrades.  See VA Form 21-0781, Statement in Support of Claim for PTSD and attached statement, received in October 2009.  As such, he believes that service connection should be granted.  

The record contains evidence favorable to the claim in the form of a December 2008 initial VA psychiatric assessment in which a psychiatrist concluded that the Veteran endorsed symptoms consistent with a diagnosis of PTSD.  However, the diagnosis appears in large part based upon vague and general reference to symptoms without a specific discussion of the DSM criteria.  Accordingly, the Board does not presume that the PTSD diagnosis was made in accord with DSM and thus assigns minimal probative weight to it. 

Also of record is an April 2016 VA examination report, in which the examiner found the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  It was explained that although the Veteran was diagnosed with PTSD in the past, over time the diagnosis had been modified and the current treating diagnoses included dysthymia in remission, unspecified depressive disorder, and unspecified anxiety disorder with features of generalized anxiety disorder.  However, the examiner was unable to establish to what extent the Veteran's multitude of traumatic exposures, both in-service and post-service, contribute independently or in combination to his current symptoms.  Unfortunately he also did not explain why he could not provide such an opinion, so there is no clear picture of the relationship between the Veteran's current psychiatric disorders and his military service.  

Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  As a result, the Board finds that the VA opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) and Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The Board finds that the AOJ should also attempt to corroborate the Veteran's account of his military duties, as he believes they are the basis of his psychiatric symptoms.  Review of his service personnel records confirm that he served with the 47th Field Hospital in Saudi Arabia from August 26, 1990 to April 5, 1991, during which time his military occupational specialty was motor sergeant.  The records do not show that he was assigned additional duties as a NCOIC with the morgue.  Therefore attempts should be made to obtain any official service department records-such as relevant unit histories, that might corroborate the Veteran's account that his service in Saudi Arabia involved performing certain mortuary duties, despite his military occupational specialty as a motor sergeant.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  A prepared summary of the Veteran's claimed stressor (as discussed in the body of this remand), copies of his DD-214, and any service personnel records already of record showing service dates, duties, and units of assignment, should be submitted to the U.S. Army and Joint Services Records Research Center (JSSRC) for a search of unit records/history.  The JSRRC should provide any information that might corroborate the whether the Veteran's service with 47th Field Hospital from August 26, 1990 to April 5, 1991, included mortuary duties.  If the case is not referred to JSRRC, the AOJ should explain in the record why it was not.

3.  If verification of the requested information is accomplished and after any additional records are associated with the file, schedule the Veteran for a VA examination.  This examination should be provided by a different psychologist or psychiatrist than the one who conducted the April 2016 examination.  The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, including psychological and/or personality testing, the examiner must review the results of any testing prior to completing the report.  

a) Based on a personal interview and comprehensive review of the claims file the examiner should identify all appropriate psychiatric diagnoses.  If any previously diagnosed psychiatric disorder, including PTSD, unspecified depressive disorder, and unspecified anxiety disorder with features of generalized anxiety disorder unspecified depressive disorder, and unspecified anxiety disorder with features of generalized anxiety disorder, are not diagnosed, a full explanation addressing these prior diagnoses must be provided (regardless if those diagnoses are no longer present).

b) If a diagnosis of PTSD is appropriate, the VA examiner must explain how the diagnostic criteria of DSM-5 are met, to include whether the Veteran's documented military duties with the 47th Field Hospital are a sufficient stressor to support a diagnosis of PTSD, and whether his symptoms are related to that stressor.  

The examiner should also note the particulars of this Veteran's medical history, including the VA diagnosis of PTSD made in December 2008.  He/She is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered PTSD diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

c) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not i.e., at least a 50 percent probability or greater, that any such currently diagnosed psychiatric disorder is causally related to his military service, to include his military duties with the 47th Field Hospital.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this case, the Veteran's medical history includes, unspecified depressive disorder, and unspecified anxiety disorder with features of generalized anxiety disorder as diagnosed in the April 2016 VA examination report.  If any diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.  

d) The opinion provided should include discussion of specific evidence of record and be accompanied by a clear rationale consistent with the evidence of record.  The basis for the conclusions reached should be stated in full.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


